Williams, Judge,
delivered the opinion of the court:
The petition herein was filed by the Cherokee Nation of Indians under the provisions of the act of. Congress, approved March 19, 1924 (43 Stat. 27), which conferred jurisdiction upon the Court of Claims to hear, examine, adjudicate and render judgment in any and all legal and equitable claims arising under or growing out of any treaty or agreement between the United States and the Cherokee nation or tribe, or arising under or growing out of any act of Congress in relation to Indian affairs, which said Cherokee nation or tribe may have against the United States, which claims have not heretofore been determined and adjudicated on their merits by the Court of Claims or the Supreme Court of the United States. The petition sets forth claims for the benefit of those portions of the Cherokee Nation known respectively as the Eastern and Western Cherokees, the two groups constituting the Cherokee Nation of Indians at the time of the treaty of August 6, 1846 (9 Stat. 871).
The claim asserted on behalf of the Eastern Cherokees is as follows:
The balance of the principal sum agreed to be paid by the terms of the treaties of 1835 and 1846, for the benefit of that portion of the Cherokee Nation known as “Eastern” Cherokees, amounting to $1,989,218.49 together with interest thereon at the rate of 5% per annum from March 15, 1910, until paid.
The balance of the interest due on said sum from April 5,1852, to March 15,1910, amounting to $664,377.63.
The claim asserted on behalf of the Western Cherokees is:
The balance of the principal sum agreed to be paid by the terms of the treaty of 1846 for the benefit of that portion of the Cherokee Nation known as the “Western” Cherokees, amounting to $320,134.70 together with interest thereon at the rate of 5% per annum from March 3,1899, until paid.
The balance of the interest due on said sum from August 24, 1894, to March 3, 1899, amounting to $42,552.31.
Subsequent to the filing of the plaintiff’s petition Congress by the act of April 25, 1932 (47 Stat. 137), provided:
*475That all claims against the United States of the Eastern or Emigrant Cherokees, and the Western Cherokee or Old Settler Indians, so called, who are duly enrolled members of the Cherokee Tribe of Indians of Oklahoma, as classes, respectively, may be submitted to the Court of Claims, and jurisdiction is hereby conferred upon the Court of Claims, notwithstanding the lapse of time or statutes of limitations, to hear, examine, adjudicate, and render judgment in any and all legal and equitable claims arising or growing out of any treaty or agreement between the United States and the Cherokee Indians, or arising or growing out of any act of Congress in relation to Indian affairs, which the said Eastern or Emigrant and Western or Old Settler Cherokees may have against the United States, which claims have not heretofore been determined- and adjudicated on their merits by the Court of Claims or the Supreme Court of the United States and paid in full: Provided, That said Eastern or Emigrant and Western or Old Settler Cherokee Indians may act together or as two bodies hereunder as they may be advised: Provided further, That the said Eastern or Emigrant and Western or Old Settler Cherokees may intervene in any suit or suits now pending in the Court of Claims under authority of the act of Congress approved March 19, 1924 (43 Stat. L. 27, 28), in which the Cherokee Nation is party plaintiff and the United States party defendant.
Under the authority of this act the Western or Old Settler Cherokees, and the Eastern or Emigrant Cherokees, filed their respective petitions in this court on October 22, 1932, Western or Old Settler Cherokees v. United States (No. 42078), and Eastern or Emigrant Cherokees v. United States (No. 42077). The claims asserted in these petitions -are identical in every respect with the claims asserted by the plaintiff in behalf of these Indians in this suit. The treaty provisions and acts of Congress relied upon by the plaintiff in this suit were also relied upon by the respective plaintiffs in the cases mentioned, and the amounts involved are the same.
The court on December 2, 1935, made findings of fact and entered judgment in Eastern or Emigrant Cherokees v. United States (No. 42077), in which it was held that the claim therein asserted had previously been determined and .adjudicated by this court and the Supreme Court of the *476United States on the merits (ante, p. 180). The petition was consequently dismissed. We have today decided Western or Old Settler Cherokees v. United States (No. 42078) in which the same holding is made and the petition dismissed (post, p. 566). In the conclusions arrived at in these cases the contentions so ably presented by counsel in the instant case were given most careful consideration.
Obviously the plaintiff’s petition will have to be dismissed, and it is so ordered.
Whaley, Judge; LittletoN, Judge; GreeN, Judge; and Booth, Ghief Justice, concur.